Exhibit 10.1
[logo.jpg]

April 15, 2014


BY EMAIL


Sonora Resources Corp.
PO Box 12616
Seattle WA 98111


 
RE:
Amendment to the Mining Option Agreement (the “Option Agreement”) dated April
15, 2011 among Sonora Resources Corp., First Majestic Silver Corp. and Minera El
Pilon S.A. de C.V.

 

--------------------------------------------------------------------------------



WHEREAS First Majestic Silver Corp. (“First Majestic”), Minera El Pilon S.A. de
C.V. (the “Subsidiary” and, together with First Majestic, the “Owner”) and
Sonora Resources Corp. (the “Optionee”) entered into the Option Agreement
whereby, among other things, the Owner granted an exclusive option to the
Optionee to acquire up to an undivided 90% interest in and the Property.


WHEREAS the parties hereto seek to amend the Option Agreement (the “Amendment”)
to extend the dates of the Option Periods and, in consideration for the granting
of such extensions, the Optionee has agreed to issue to First Majestic an
aggregate of 3,000,000 common shares in its capital (the “Additional Shares”)
within five Business Days of the date of execution of this Amendment.


WHEREAS all capitalized words not otherwise defined herein shall have the
meaning attributed to them in the Option Agreement.


For good and valuable consideration, and other terms and conditions set out
herein, the receipt and sufficiency of which is hereby expressly acknowledged by
the Owner and the Optionee, the parties hereto agree as follows:


1.  
Section 4.1 of the Option Agreement is deleted in its entirety and replaced with
the following:

 
 
“4.1
The Owner hereby grants to the Optionee the sole and exclusive option (the
“First Option”) to acquire an undivided 50% interest in and to the Property by
incurring an aggregate of $3,000,000 in Expenditures (the “First Expenditure
Requirements”) no later than the fifth anniversary of this Agreement (the “First
Option Period”) on the Property.”

 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Section 5.1 of the Option Agreement is deleted in its entirety and replaced with
the following:

 
 
“5.1
Upon the exercise of the First Option, the Optionee will have the sole and
exclusive option (the “Second Option”) to acquire an additional undivided 20%
interest in and to the Property by incurring an additional $2,000,000 in
Expenditures (for an aggregate of $5,000,000) (the “Second Expenditure
Requirements”) no later than the seventh anniversary of this Agreement (the
“Second Option Period”) on the Property.  The Optionee must provide notice to
the Owner within 120 days of the exercise of the First Option that it intends to
proceed with the Second Option (the “Second Option Notice”).

 
3.  
Section 6.1 of the Option Agreement is deleted in its entirety and replaced with
the following:

 
 
“6.1
Upon the exercise of the Second Option, the Optionee will have the sole and
exclusive option (the “Third Option”) to acquire an additional undivided 20%
interest in and to the Property by completing a Feasibility Study on the
Property no later than the ninth anniversary of this Agreement (the “Third
Option Period”) on the Property.  The Optionee must provide notice to the Owner
within 120 days of the exercise of the First Option that it intends to proceed
with the Third Option (the “Third Option Notice”).

 
4.  
The parties hereto acknowledge and agree that the Option Agreement, as amended
by this Amendment, shall otherwise continue in full force and effect and the
rights and obligations of each party thereunder shall not be affected or
prejudiced in any manner except as specifically provided for herein.  In the
event of any inconsistency between the Amendment and the Option Agreement, the
terms of this Amendment shall prevail to the extent of such inconsistency.

 
5.  
In consideration of the Owner agreeing to the extension to the First Option
Period, the Optionee shall issue and deliver the Additional Shares to First
Majestic within five Business Days of the execution of this Amendment.

 
Yours truly,
 
FIRST MAJESTIC SILVER CORP.
 
 
By: /s/ Connie Lillico
Name: Connie Lillico
Title: Corporate Secretary
MINERA EL PILON S.A. DE C.V.
 
 
By: /s/ Keith Neumeyer
Name: Keith Neumeyer
Title: Director

 
AGREED AND ACCEPTED this 15th day of April, 2014.


SONORA RESOURCES CORP.
By: /s/ Juan Miguel Ríos Gutiérrez
Name: Juan Miguel Ríos Gutiérrez
Title: Chief Executive Officer


2

--------------------------------------------------------------------------------

 